DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1, 2, and 9 have been amended.  Claims 21-25 are newly added.  Claims 3-5 and 11-20 have been cancelled.  Claims 1, 2, 6-10, and 21-25 are pending for examination.

Response to Arguments
Applicant's arguments filed 8/15/2022 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant’s Arguments: Prong One of Step 2A - The Office asserts that the claims fall within the groupings of mental processes and the organization of human activity. Applicant respectfully submits that limitations of claim 1, at least as amended herein, do not fall within the judicially recognized groupings and thus do not recite an abstract idea. 
 Claim 1 requires, inter alia, a specific sequence of steps for securely transmitting a financial statement from a sender (i.e., a preparer or the statement) to a selected end user exclusively via a confirmation system, wherein a client associated with the financial statement is empowered to identify the end user(s), and provide access permissions for the identified end user(s), but is prevented from altering or otherwise manipulating the financial statement. Briefly stated, a node-to-node secure transmission is established using the confirmation system which explicitly requires (and obtains) identifications, permissions, communication protocols, and the like, so as to preclude client manipulation in accordance with conventional problems as known in the art. When considered not as individual steps but in ordered combination, the invention is not directed to mental acts or conventional legal interactions, but rather an automatic method which is not implemented using human judgement, evaluation, observation, or opinion. Rather, the opposite is true, in that the claimed invention addresses the necessity for secure transmission and precluding human intervention/ manipulation of the financial information.
Examiner’s Response:  The examiner respectfully disagrees. As previously noted, the examiner notes that the claims are in fact directed to an abstract idea and do fall into the enumerated groupings of mental processes or certain methods of organizing human activity.  The claims more broadly describe evaluating whether to and what extent a document (i.e., financial statement) and associated information are to be shared with a recipient, which falls under a mental process that can be performed by a human, see Patent Board Decision rendered on 5/14/2019, p. 7.  Further the claims recite a method of providing a financial statement to an authorized third party, such as providing a tax return or balance sheet prepared by an accountant to a lending institution with the permission of the client. The idea of providing a financial statement as recited in claim 1 is both a fundamental economic practice, which is “squarely within the realm of ‘abstract ideas’” (Alice, 573 U.S. at 221; see also id. at 219—20), and a certain method of organizing human activity, which also is an abstract idea (Mayo, 566 U.S. at 71), see Patent Board Decision rendered on 5/14/2019, p. 7.    The examiner respectfully notes that concepts of “secure transmission” of financial information falls under concepts that relate to the recitation of generic computer components.  Further, the examiner notes that an unaltered document falls under part of the abstract idea as a human with the aid of pencil/paper can transmit documents in an unaltered fashion to other entities.  The examiner notes the use of a “secure transmission” under Step 2A-Prong Two is found to be recited at a high level of generality as it “applies” the exception using a generic computer component.  The examiner additionally notes under Step 2B the concept of a “secure transmission” with use of an intermediary is noted to be routine, well understood and conventional as Lorenzo provides support of this concept as part of the current state in the art in the Background by stating - companies such as Capital Confirmation, Inc. have attempted to streamline by use of a secure electronic intermediary service between requestors/responders, see col. 2, lines 23-26.  Thus, the examiner finds the claims in fact do fall under an abstract idea without significantly more as securely transmitting a financial statement from a sender is routine well understood and conventional activity and is not part of the abstract idea analysis of Prong One of Step 2A. Therefore the examiner finds this argument not persuasive. 
Applicant Argues: Prong One of Step 2A - Assuming, arguendo, that various steps in the claims may be reasonably characterized as including or approximating a mental process such an abstract idea, Applicant respectfully requests reconsideration in view of the Federal Circuit Court of Appeals' admonition that "[t]he 'directed to' inquiry [] cannot simply ask whether the claims involve a patent-ineligible concept, because every routinely patent-eligible claim involving physical products and actions involves a law of nature and/or natural phenomenon- after all, they take place in the physical world." Enfish, LLC c. Microsoft Corporation, 822 F.3d 1327, 1335 (Fed. Cir. 2016). More importantly, the first prong requires an analysis of the claim language "considered in light of the specification, based on whether 'their character as a whole is directed to excluded subject matter."' Id., citing Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015); see also Genetic Techs. Ltd. v. Merial LLC, 2016 WL 1393573, at *5 (Fed. Cir. 2016) (inquiring into "the focus of the claimed advance over the prior art"). Collective and indiscriminate reference to the elements in a claim, without any consideration of context in the claim as a whole or the problem in the prior art to be solved, has consistently been deemed inadequate for this analysis. 
The claimed invention teaches a method which functions differently from and improves upon conventional tools, at least in part by eliminating human interaction from uploading of the statement until end user access to the statement, while still enabling client selections and permissions which appropriately regulate the transmittal in a manner that satisfies all parties. Without the claimed invention, the end user (e.g., financial institution) was obligated to manually validate financial statements, or to simply trust the veracity of the financial statements, either of which were potentially risky and/or costly. The claimed structure and ordered sequence of steps enables an effectively real-time validation of financial statements as not only originating from a validated accountant but also being unaltered by the client, in a manner that substantially reduced the risks and costs as referenced above and in the specification. 
In analyzing a claim for eligibility at the first prong, such improvements or statements thereof are considered relevant to determining the scope of the invention. Enfish, 822 F.3d at 1337, citing Openwave Sys., Inc. v. Apple Inc., 808 F.3d 509, 513-14 (Fed. Cir. 2015). Indeed, such improvements should not be limited to recitation of physical components, as "[m]uch of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes." Enfish, 822 F.3d at 1339. 
Applicant respectfully submits that claim 1 is statutory under prong one of step 2A in Alice. 
Examiner’s Response:  The examiner disagrees for the same reasons set forth above (i.e., The claims more broadly describe evaluating whether to and what extent a document (i.e., financial statement) and associated information are to be shared with a recipient, which falls under a mental process that can be performed by a human, see Patent Board Decision rendered on 5/14/2019, p. 7.  Further the claims recite a method of providing a financial statement to an authorized third party, such as providing a tax return or balance sheet prepared by an accountant to a lending institution with the permission of the client. The idea of providing a financial statement as recited in claim 1 is both a fundamental economic practice, which is “squarely within the realm of ‘abstract ideas’” (Alice, 573 U.S. at 221; see also id. at 219—20), and a certain method of organizing human activity, which also is an abstract idea (Mayo, 566 U.S. at 71), see Patent Board Decision rendered on 5/14/2019, p. 7.).  
The examiner respectfully notes as previously mentioned [the] receiving the financial statement “at the server” and “via the communications network,” “querying a database” to determine a professional status, storing a financial statement “in a computer database,” receiving permissions “at the server” and “via the communication network,” outputting financial statement information “using an on-screen display” do not implement the recited abstract ideas using or in conjunction with a particular machine—these limitations constitute extra-solution activity such as data gathering and post—solution activity, which are insufficient to confer patent-eligibility to the claim; see also MPEP § 2106.05(b), see Patent Board Decision rendered on 5/14/2019, p. 11.    
The examiner further notes the use of a confirmation system that links clients, financial statement users, and financial statement senders/accountants via a communications network falls under concepts that relate to the recitation of generic computer components also falls under are recited at a high-level of generality (i.e., as a generic client/server secure communication of data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Therefore the examiner respectfully notes the claims are in fact directed to abstract idea, as the claimed structure as a whole applies such an abstract idea; as such features are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea Therefore the examiner finds this argument not persuasive.  
	Applicant Argues: Prong Two of Step 2A Even assuming arguendo that claim 1 recites a mental process, the claim integrates any such judicial exception into a practical application. 
The 2019 Revised Patent Subject Matter Eligibility Guidance states that a claim is not "directed to" a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. For example, an additional element or combination of elements may integrate an exception into a practical application if it applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
At least in view of the amendments provided herein and the arguments presented above, claim 1 does not recite limitations that merely apply a judicial exception, or in other words are designed to effectively monopolize all systems or methods for validation, confirmation, and/or transmittal of financial information. While the lack of preemption is not recognized as conclusive by the USPTO, it is nonetheless a relevant tool in analyzing claims under the Mayo test. Mayo, 132 S.Ct. at 1303 ("But the underlying functional concern here is a relative one: how much future innovation is foreclosed relative to the contribution of the inventor."). The claims of the present Application, when analyzed in their entirety as  an ordered combination of specific elements, cannot reasonably be considered to "effectively claim the underlying" abstract ideas themselves, at least as cited by the Office. 
Accordingly, the claimed invention is not "directed" to a judicial exception under Step 2A.
Examiner’s Response: The examiner respectfully disagrees. As previously noted, Claim 1 recites features such as receiving the financial statement “at the server” and “via the communications network,” “querying a database” to determine a professional status, storing a financial statement “in a computer database,” receiving permissions “at the server” and “via the communication network,” outputting financial statement information “using an on-screen display” do not implement the recited abstract ideas using or in conjunction with a particular machine—these limitations constitute extra-solution activity such as data gathering and post—solution activity, which are insufficient to confer patent-eligibility to the claim; see also MPEP § 2106.05(b), see Patent Board Decision rendered on 5/14/2019, p. 11.    Further the examiner notes the claims are not found to provide improved functioning of a computer or any other technology or technical field, or that it effects a particular transformation of the recited articles, which are simply used for their ordinary purposes, or that it adds any other meaningful (technological) limitations, i.e., limitations beyond simply “linking the use” of the abstract idea to generic technology. See MPEP § 2106.05(a)-(c), (e)—(f); see also id. at (g)—(h) (use of well-known limitations beyond the judicially excepted matter constitutes “insignificant extra-solution activity), see Patent Board Decision rendered on 5/14/2019, p. 11-12.  Further the examiner notes that the elements of a communications network configured to transmit electronic messages between at least two of a server of a confirmation system, the client, and the financial statement user; a server, a database, a confirmation system; and including at least one of a view operation, a print operation, a download operation, or temporal permission, and output to the financial statement user using an on-screen display. These elements in the steps are recited at a high-level of generality (i.e., as a generic client/server secure communication of data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Therefore the claimed invention does not integrate the judicial exception into a practical application.  Therefore the examiner finds this argument not persuasive.  
Applicant Argues: Step 2 B - Even if it is further assumed arguendo that the claims relate to at least one abstract idea, the claims when considered as a whole include "significantly more" than such a judicial exception, and thus satisfy the statutory requirements for eligibility. 
Applicant respectfully submits that the ordered combination of elements in claim 1 amount to significantly more than "well-understood, routine and conventional" functions in the given field, namely, a mere communications network including gathering/ analysis of data using a generic computer. White data is indeed gathered and analyzed within the claims, the invention as a whole requires a particular sequence of steps and/or a particular configuration of structural elements which improve upon existing technology as noted above, at least by an improved secure transmission of unaltered financial information from a validated professional (accountant) to at least one end user, with validation being provided effectively in real-time with access to the information by the end user. See MPEP 2106.05(a)(II), citing Thales Visionix Inc. v. United States, 850 F.3d 1343, 1348-49 (Fed. Cir. 2017) (finding individually conventional elements and otherwise ineligible "mathematical equations" to collectively amount to an eligible claim because they "result in a system that reduces errors in an inertial system that tracks an object on a moving platform"). 
Accordingly, the cited grounds for rejection of claim 1 is believed to be traversed, along with each of the claims dependent thereon, as the claimed invention is not "directed to" an abstract idea and further recites significantly more than mere instructions to perform any abstract idea included therein. 
Independent claim 22 and the claims dependent thereon are also believed to recite patent-eligible subject matter under Section 101, at least in view of the remarks presented above with respect to claim 1.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner additionally notes under Step 2B the concept of a “secure transmission” with use of an intermediary is noted to be routine, well understood and conventional as Lorenzo provides support of this concept as part of the current state in the art in the Background by stating - companies such as Capital Confirmation, Inc. have attempted to streamline by use of a secure electronic intermediary service between requestors/responders, see col. 2, lines 23-26. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims do not recite any limitations beyond the judicial exception, individually or in combination, that are not well understood, routine, and conventional. Therefore the examiner finds this argument not persuasive.  

Applicant’s arguments, filed 8/15/2022, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of the claims have been withdrawn. 





Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 2, 6-10, and 21-25 is/are rejected under 35 U.S.C. § 101 because the claimed invention is directed to judicial exception (i.e., an abstract idea) without significantly more. The claim(s) recite(s) steps related to and further providing a financial statement associated with a client to a financial statement user and further selectively conveying information.

 Regarding Claim 1;
A method of independently confirming accuracy and validity a financial statement associated with a client 

securely receiving from the sender prepared by the sender and having financial information associated with the client;

querying at least a licensed or an unlicensed professional status associated with a of the sender of the financial statement;

upon determining at least a licensed professional status of the sender, storing the received financial statement 

notifying the client, 

receiving each of one or more financial statement users approved by the client to access with the stored financial statement and respectfully 
notifying each of the one or more approved financial statement users that the stored financial statement is accessible 


upon receive a request to access the stored financial statement form any of the one or more approved financial system users, respective of the permissions associated with the stored financial statement, wherein the financial statement is unaltered by the client and transmitted from the financial statement sender to the requesting financial statement user  wherein at least a portion of the transmitted stored financial statement 

wherein pursuant to determining at least an unlicensed profession al statue of the sender, the method comprises selectively conveying information associated with the determined professional status requesting financial statement user.

Similarly, Regarding Claim 21;

A method of independently confirming accuracy and validity of a financial statement associated with a client 

securely receiving from the client 

storing the received financial statement and the received permissions 

querying 

upon determining at least a licensed professional status of the accountant, notifying the accountant, 

 receiving 

responsive to validation or confirmation of the financial information from the accountant, notifying each of the one or more approved financial statement users that the stored financial statement is accessible 

upon receiving a request to access the stored financial statement from any one of the one or more approved financial statement users, enabling secure access to the stored financial statement by the requesting financial statement user 

wherein the financial statement is unaltered by the client 

wherein at least a portion of the transmitted stored financial statement is output to the requesting financial statement user 

wherein pursuant to determining at least an unlicensed professional status of the accountant, the method comprises selectively conveying information associated with the determined professional status from the confirmation system to the client or the requesting financial statement user.


The 2019 PEG indicates that claims that recite matter that falls within the following enumerated groupings of abstract ideas should be treated as reciting abstract ideas (emphasis added):
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations; 
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claimed concepts above, under their broadest reason of interpretation covers subject matter viewed as a Mental Processes or Certain Methods Of Organizing Human Activity, more specifically:
Mental Processes: For example, the limitations for Claim 1 recite securely receiving from the sender a financial statement ... prepared by the sender and having financial information associated with the client; querying... to determine a... professional status associated with a of the sender of the financial statement; upon determining at least a licensed profession status of the sender, storing the received financial statement...;  notifying the client... that the financial statement has been uploaded... and is available...; receiving... permissions... for the stored financial statement.... and storing the permissions...; notifying... financial statement users that the stored financial statement is accessible...; upon receiving a request to access... transmitting the stored financial to the financial statement user as a function respective of the permissions associated with the stored financial statement, wherein the financial statement is unaltered by the client and transmitted from the financial statement sender to the requesting financial statement user; and ...pursuant to determining at least an unlicensed... status.... selectively conveying information associated with the determined professional status from the confirmation system to the client or the financial statement user based.  Similarly the limitations for Claim 21 recite securely receiving from the client ...a financial statement having financial information ...;  storing the received financial statement and the received permissions...; querying a ... to determine at least a licensed or an unlicensed professional status of the accountant;  upon determining at least a licensed professional status of the accountant, notifying the accountant, ... that the financial statement has been uploaded ...;  receiving ... from the accountant, ... validation or confirmation of the financial information in the financial statement;  responsive to validation or confirmation of the financial information from the accountant, notifying each of the one or more approved financial statement users that the stored financial statement is accessible ...; upon receiving a request to access the stored financial statement from any one of the one or more approved financial statement users, enabling secure access to the stored financial statement by the requesting financial statement user as a ... respective permissions for the stored financial statement, wherein the financial statement is unaltered by the client ... subsequent to validation or confirmation by the accountant, wherein at least a portion of the transmitted stored financial statement is output ...; and  wherein pursuant to determining at least an unlicensed professional status of the accountant, ...selectively conveying information associated with the determined professional status ... to the client or the requesting financial statement user.  Such limitations cover performance of the limitation in the mind but for the recitation of generic computer components.  The examiner notes other than a communications network configured to receive and notify between entities and concepts of a server linked to users/senders/lending institutions, a database, generic functions of at least one of a view operation, a print operation, a download operation, or temporal permission, and finally output to the financial statement user using an on-screen display nothing in the claim element precludes the step from practically being performed in the mind.  The examiner notes the steps recited supra covers performance of the limitations in the mind but for the recitation of generic computer components, more specifically a user can manually receive statement data, query for professional status, notify entities, store such information, receive permissions for such information, and transmitting/selectively conveying such information, as  such a user can perform such steps manually with the mind and aid of pencil/paper and communication.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Certain Methods Of Organizing Human Activity:  The claims as drafted recited commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) (i.e., but for the recitation of generic computer components as noted above for the Mental Process). Accordingly, the claim recites an abstract idea.
Accordingly, Claims 1-20 recite an abstract idea. 
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05(f)), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). In particular, the claim only recites additional elements of a communications network configured to receive and notify between entities and concepts of a server linked to users/senders/lending institutions, a database, generic functions of at least one of a view operation, a print operation, a download operation, or temporal permission, and finally output to the financial statement user using an on-screen display.  These elements in the steps are recited at a high-level of generality (i.e., as a generic client/server secure communication of data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a communications network configured to receive and notify between entities and concepts of a server linked to users/senders/lending institutions, a database, generic functions of at least one of a view operation, a print operation, a download operation, or temporal permission, and finally output to the financial statement user using an on-screen display amounts to no more than mere instructions to apply the exception using a generic computer component.  Further, the additional elements of using computer hardware, as noted above, per MPEP 2106.05(d)(ii), are elements that describe well-understood, routine, conventional activities, for example, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, and storing and retrieving information in memory covers the performance of the additional elements as listed above.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the examiner respectfully notes that Lorenzo, states, in Background of the Invention, that companies such as Capital Confirmation, Inc. have attempted to streamline by use of a secure electronic intermediary service between requestors/responders, see col. 2, lines 23-26, which provide evidence for secure transmission. 
The claim is not patent eligible
	Dependent Claims 2, 6-10, and 22-25  do not add “significantly more” to the eligibility of Claim 1, and similarly Claim 11. These claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627